DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12 August 2022 has been entered.

Status of the Claims
	In the RCE filed 12 August 2022, claim 1 was amended, and no new claims were introduced or cancelled. Therefore, claims 1-11 are currently pending and subject to the non-final action below.

Response to Amendment
The limitations “outputting the set of shape descriptors {FS, s = 1, ..., NS} for further processing, and - processing the object designs in the engineering process based on the output set of shape descriptors {FS, s = 1, ..., NSS wherein the processing is performed by inputting one or more low dimensional shape representations into a computational fluid dynamics simulation in conjunction with a surrogate model.” are not sufficient to amount to significantly more than the judicial exception. The low dimensional shapes are a result of the judicial exception - mathematical calculations. The further outputting and inputting of the shapes to models/simulations amounts to insignificant extra-solution activity – mere data gathering and outputting. See MPEP 2106.05(g)(3).
Further, in light of the amendments, a new ground of rejection is made.  Inputting, outputting, and computational fluid dynamics simulations in conjunction with a surrogate model are well understood, routine, and conventional.  As such, the claims do not amount to significantly more than the judicial exception.

Response to Arguments
Step 2A prong 2: Applicant's arguments filed 12 August 2022 have been fully considered but they are not persuasive. The limitations “outputting the set of shape descriptors {FS, s = 1, ..., NS} for further processing, and - processing the object designs in the engineering process based on the output set of shape descriptors {FS, s = 1, ..., NSS wherein the processing is performed by inputting one or more low dimensional shape representations into a computational fluid dynamics simulation in conjunction with a surrogate model.” are not sufficient to amount to significantly more than the judicial exception. The low dimensional shapes are a result of the judicial exception - mathematical calculations. The further outputting and inputting of the shapes to models/simulations amounts to insignificant extra-solution activity – mere data gathering and outputting. See MPEP 2106.05(g)(3). Outputting and inputting are two descriptions of the same action; the output of one process is directed to some location where it is input.

Step 2B: Applicant’s arguments, see pg. 11, filed 12 August 2022, with respect to the rejection(s) of claims 1-11 under 101 Step 2B have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the amendments.
As amended, the claim limitation “for processing object designs in an engineering process” is no longer limited to intended use as the processing is described in more detail.  The examiner agrees with this assertation on pg. 11 lines 5-9 of the remarks filed 12 August 2022. 
However, the argument on pg. 11 lines 13-17 of the remarks filed 12 August 2022 “In addition, the integral use of a machine to perform the method integrates the alleged judicial exception into a practical application and provides significantly more; the computer implementing the method plays a significant part in permitting the claimed computational fluid dynamics simulation method to be performed.” is not persuasive.  The addition of the generic computer is a generic computer component. MPEP 2106.05(b) (“Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection. Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 573 U.S. 208, 223-24, 110 USPQ2d 1976, 1983-84 (2014).”). 
Further, in light of the amendments, a new ground of rejection is made.  Inputting, outputting, and computational fluid dynamics simulations in conjunction with a surrogate model are well understood, routine, and conventional.  As such, the claims do not amount to significantly more than the judicial exception.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a mathematical concept without significantly more. The claim recites reading input from memory, calculating a set of shape descriptors and storing the shape descriptors in memory.
Step 2A Prong 1: The limitation to calculate the feature locations as drafted is a mathematical concept, specifically a mathematical calculation. The MPEP states “A claim that recites a mathematical calculation, when the claim is given its broadest reasonable interpretation in light of the specification, will be considered as falling within the "mathematical concepts" grouping. A mathematical calculation is a mathematical operation (such as multiplication) or an act of calculating using mathematical methods to determine a variable or number, e.g., performing an arithmetic operation such as exponentiation.” The MPEP in 2106.04{a}{2} lists using a formula to convert geospatial coordinates into natural numbers as an example of mathematical calculations that can be recited in a claim. The input to the equation of claim 1 is a set of coordinates and the cutout a set of shape descriptors is a collection of natural numbers. Similarly, the limitation “assigning the calculated feature descriptor fs(n, m) to an M ∙ N dimensional vector of features as the shape descriptor             
                
                    
                        
                            
                                f
                            
                            →
                        
                    
                    
                        s
                    
                
            
         according to             
                
                    
                        
                            
                                f
                            
                            →
                        
                    
                    
                        s
                    
                
                =
                
                    
                        
                            
                                
                                    
                                        f
                                    
                                    
                                        s
                                    
                                
                                
                                    
                                        n
                                        =
                                        1
                                        ,
                                         
                                        m
                                        =
                                        1
                                    
                                
                                ,
                                
                                    
                                        f
                                    
                                    
                                        s
                                    
                                
                                
                                    
                                        n
                                        =
                                        1
                                        ,
                                         
                                        m
                                        =
                                        2
                                    
                                
                                ,
                                …
                                ,
                                
                                    
                                        f
                                    
                                    
                                        s
                                    
                                
                                
                                    
                                        n
                                        =
                                        n
                                        ,
                                         
                                        m
                                        =
                                        m
                                    
                                
                            
                        
                    
                    
                        T
                    
                
            
        ” is also a mathematical calculation. The MPEP states “A claim that recites a mathematical calculation, when the claim is given its broadest reasonable interpretation in light of the specification, will be considered as falling within the "mathematical concepts" grouping. A mathematical calculation is a mathematical operation (such as multiplication) or an act of calculating using mathematical methods to determine a variable or number, e.g., performing an arithmetic operation such as exponentiation.” The rule given in the limitation is clearly a mathematical calculation.
Step 2A Prong 2: This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of: 
“reading a set             
                
                    
                        
                            →
                            
                                
                                    
                                        R
                                    
                                    
                                        n
                                    
                                
                            
                        
                    
                
            
         of N feature locations having a distance greater than zero from the set of shapes where             
                
                    →
                    
                        
                            
                                R
                            
                            
                                n
                            
                        
                    
                
            
         is the position vector of the feature locations having the length Rn = |Rn| and n = 1,..., N”, 
“reading a set {Km} of M wave numbers, where m = 1, ..., M”, 
“Reading y ∈ R, which is a parameter controlling degree of locality of the features”. 
These limitations claim only the reading of information in memory not any further manipulation. The reading steps are recited at a high level of generality and amount to mere data storage and retrieval, which is a form of insignificant extra-solution activity. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim further recites the additional limitation of: 
“And outputting the set of shape descriptors             
                {
                
                    →
                    
                        
                            
                                f
                            
                            
                                s
                            
                        
                    
                
                ,
                 
                s
                =
                1
                ,
                 
                …
                ,
                 
                
                    
                        N
                    
                    
                        s
                    
                
                }
            
         for further processing” 
This limitation recites merely the generic output of data at a high level without any further manipulation. This limitation does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
“processing the object designs in the engineering process based on the output set of shape descriptors {FS, s = 1, ..., NSS wherein the processing is performed by inputting one or more low dimensional shape representations into a computational fluid dynamics simulation in conjunction with a surrogate model.”
The further inputting of the shapes to models/simulations amounts to insignificant extra-solution activity – mere data gathering and outputting. See MPEP 2106.05(g)(3). Outputting and inputting are two descriptions of the same action; the output of one process is directed to some location where it is input.

Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of reading information in memory,  outputting for processing, and inputting into a CFD simulation in conjunction with a surrogate model are considered to be insignificant extra-solution activity in Step 2A Prong 2. Thus it is re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. The court decisions cited in MPEP 2106.05(d)(II) indicate that merely “storing and retrieving information in memory” is a well-understood, routine, conventional function when it is claimed in a merely generic manner (as it is in the present claim). Thereby, a conclusion that the claimed storing step is well-understood, routine, conventional activity is supported under Berkheimer.
As discussed above with respect to integration of the abstract idea into a practical application, the additional element of outputting data is considered to be insignificant extra- solution This activity as shown in, The architecture of computer hardware, Systems Software, and networking Chapter 9 ([Page 277] "Without I/O there is no possibility of keyboard input, of screen output, of printout, or even of disk storage and retrieval. Although you might be inclined to think of I/O in terms of user input and output, there would be no computer network or Internet access either. To the CPU and its programs, all these devices require specialized input and output processing facilities and routines. In fact, for most business programs and for nearly every multimedia application, I/O is the predominant factor." Englander, “9 Input/output,” in the architecture of computer hardware, Systems Software, and networking: An information technology approach, 4Th., Hoboken, NJ: Wiley, 2010, pp. 276-303.) herein after Englander, is well understood routine and conventional. Further, receiving or transmitting data is identified as conventional, see MPEP 2106.05(d) “i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); ” This conventional activity cannot be said to integrate the invention into a practical application; therefore, the claim is directed to an abstract idea and the claim is not patent eligible.
Similarly and for the same reasons as outputting data, inputting data is conventional and cannot be said to integrate the invention into a practical application; therefore, the claim is directed to an abstract idea and the claim is not patent eligible.
A computational fluid dynamics simulation in conjunction with a surrogate model is also conventional.  The instant application specification ¶ [0039] identifies CFD simulations with surrogate models as known by stating “A significant gain and speed-up in the individual disciplines, CFD or FEM, can already be achieved by utilizing surrogate models[…]”.  “already” indicates that the practice is known and in use at the time of filing. CFD simulations using surrogate models are conventional and cannot be said to integrate the invention into a practical application; therefore, the claim is directed to an abstract idea and the claim is not patent eligible.

Claim 2 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a mathematical concept without significantly more. Claim 2 does not recite additional limitations that integrate the invention into a practical application. Claim 2 also does not recite additional limitations that amount to significantly more than the judicial exception.
Claim 3 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a mathematical concept without significantly more.
Step 2A Prong 1: The limitations “wherein the positions of the feature locations lie on a surface around the shapes with the feature locations being calculated by a deterministic algorithm to follow a desired pattern” and “or randomly, where the positions of the feature locations on the surface are determined by a randomized sampling technique in order to follow a desired distribution.” cover performance of the limitations in the mind. Nothing in the claim elements precludes the steps from practically being performed in the mind. the context of this claim encompasses the user manually determining the feature locations. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Step 2A Prong 2: This judicial exception is not integrated into a practical application. The only additional limitations are those inherited from dependency on claim 1 which are discussed above.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of reading and storing information in memory is considered to be insignificant extra-solution activity in Step 2A Prong 2, and thus it is re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. The court decisions cited in MPEP 2106.05(d)(II) indicate that merely “storing and retrieving information in memory” is a well-understood, routine, conventional function when it is claimed in a merely generic manner (as it is in the present claim). Thereby, a conclusion that the claimed storing step is well-understood, routine, conventional activity is supported under Berkheimer. The claim is not patent eligible.

Claim 4 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 2A Prong 1: The limitation “where the M wave numbers are chosen to range from a minimum value kmin to a maximum value kmax and the spacing between the values is constant, or linearly increasing, or linearly decreasing, or exponentially increasing, or exponentially decreasing or explicitly given by the user.” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. The context of this claim encompasses the user manually choosing the M wave numbers. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Step 2A Prong 2: This judicial exception is not integrated into a practical application. The only additional limitations are those inherited from dependency on claim 1 which are discussed above.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of reading and storing information in memory is considered to be insignificant extra-solution activity in Step 2A Prong 2, and thus it is re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. The court decisions cited in MPEP 2106.05(d)(II) indicate that merely “storing and retrieving information in memory” is a well-understood, routine, conventional function when it is claimed in a merely generic manner (as it is in the present claim). Thereby, a conclusion that the claimed storing step is well-understood, routine, conventional activity is supported under Berkheimer. The claim is not patent eligible.

Claim 5 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 2A Prong 1: The limitation “wherein random noise of a defined strength is added to the values of the wave numbers.” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. The context of this claim encompasses the user manually adding the noise to the M wave numbers. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Step 2A Prong 2: This judicial exception is not integrated into a practical application. The only additional limitations are those inherited from dependency on claim 4 which are discussed above.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of reading and storing information in memory is considered to be insignificant extra-solution activity in Step 2A Prong 2, and thus it is re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. The court decisions cited in MPEP 2106.05(d)(II) indicate that merely “storing and retrieving information in memory” is a well-understood, routine, conventional function when it is claimed in a merely generic manner (as it is in the present claim). Thereby, a conclusion that the claimed storing step is well-understood, routine, conventional activity is supported under Berkheimer. The claim is not patent eligible.

Claim 6 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a mathematical concept without significantly more.
Step 2A Prong 1: the limitation “where a dimensionality reduction or embedding technique is used to transform the complete set of shape descriptors             
                {
                
                    →
                    
                        
                            
                                F
                            
                            
                                s
                            
                        
                    
                
                }
            
         or is used to transform the complete set of shape descriptors             
                {
                
                    →
                    
                        
                            
                                F
                            
                            
                                s
                            
                        
                    
                
                }
            
         and reduce the dimensionality of each shape descriptor             
                
                    →
                    
                        
                            
                                F
                            
                            
                                s
                            
                        
                    
                
            
         in the set of shape descriptors.” as drafted is a mathematical concept, specifically a mathematical calculation. The MPEP states “A claim that recites a mathematical calculation, when the claim is given its broadest reasonable interpretation in light of the specification, will be considered as falling within the "mathematical concepts" grouping. A mathematical calculation is a mathematical operation (such as multiplication) or an act of calculating using mathematical methods to determine a variable or number, e.g., performing an arithmetic operation such as exponentiation.” The MPEP in 2106.04{a}{2} lists using a formula to convert geospatial coordinates into natural numbers as an example of mathematical calculations that can be recited in a claim.
Step 2A Prong 2: This judicial exception is not integrated into a practical application. The only additional limitations are those inherited from dependency on claim 1 which are discussed above.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of reading and storing information in memory is considered to be insignificant extra-solution activity in Step 2A Prong 2, and thus it is re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. The court decisions cited in MPEP 2106.05(d)(II) indicate that merely “storing and retrieving information in memory” is a well-understood, routine, conventional function when it is claimed in a merely generic manner (as it is in the present claim). Thereby, a conclusion that the claimed storing step is well-understood, routine, conventional activity is supported under Berkheimer. The claim is not patent eligible.
Claim 7 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 2A Prong 1: The limitation “wherein the feature locations or the values for the wave numbers are determined by an optimization algorithm.” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. The context of this claim encompasses the user manually determining the wave numbers. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Step 2A Prong 2: This judicial exception is not integrated into a practical application. The only additional limitations are those inherited from dependency on claim 1 which are discussed above.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of reading and storing information in memory is considered to be insignificant extra-solution activity in Step 2A Prong 2, and thus it is re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. The court decisions cited in MPEP 2106.05(d)(II) indicate that merely “storing and retrieving information in memory” is a well-understood, routine, conventional function when it is claimed in a merely generic manner (as it is in the present claim). Thereby, a conclusion that the claimed storing step is well-understood, routine, conventional activity is supported under Berkheimer. The claim is not patent eligible.

Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 2A Prong 1: The limitation “wherein a pose-normalization procedure is applied to each of the shape descriptors” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. The context of this claim encompasses the user manually performing the pose normalization. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Step 2A Prong 2: This judicial exception is not integrated into a practical application. The only additional limitations are those inherited from dependency on claim 1 which are discussed above.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of reading and storing information in memory is considered to be insignificant extra-solution activity in Step 2A Prong 2, and thus it is re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. The court decisions cited in MPEP 2106.05(d) (II) indicate that merely “storing and retrieving information in memory” is a well-understood, routine, conventional function when it is claimed in a merely generic manner (as it is in the present claim). Thereby, a conclusion that the claimed storing step is well-understood, routine, conventional activity is supported under Berkheimer. The claim is not patent eligible.

Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 2A Prong 1: The limitation “wherein a classification algorithm is run based on the calculated set of shape descriptors” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. The context of this claim encompasses the user manually performing the classification. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Step 2A Prong 2: This judicial exception is not integrated into a practical application. The only additional limitations are those inherited from dependency on claim 1 which are discussed above.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of reading and storing information in memory is considered to be insignificant extra-solution activity in Step 2A Prong 2, and thus it is re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. The court decisions cited in MPEP 2106.05(d)(II) indicate that merely “storing and retrieving information in memory” is a well-understood, routine, conventional function when it is claimed in a merely generic manner (as it is in the present claim). Thereby, a conclusion that the claimed storing step is well-understood, routine, conventional activity is supported under Berkheimer. The claim is not patent eligible.

Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 2A Prong 1: The limitation “wherein shape retrieval is performed based on the set of shape designators” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. The context of this claim encompasses the user manually performing the shape retrieval. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Step 2A Prong 2: This judicial exception is not integrated into a practical application. The only additional limitations are those inherited from dependency on claim 1 which are discussed above.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of reading and storing information in memory is considered to be insignificant extra-solution activity in Step 2A Prong 2, and thus it is re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. The court decisions cited in MPEP 2106.05(d)(II) indicate that merely “storing and retrieving information in memory” is a well-understood, routine, conventional function when it is claimed in a merely generic manner (as it is in the present claim). Thereby, a conclusion that the claimed storing step is well-understood, routine, conventional activity is supported under Berkheimer. The claim is not patent eligible.

Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 2A Prong 1: The limitation “wherein a performance prediction process is performed which is integrated into a surrogate-assisted shape optimization process based on the calculated set of shape descriptors”’ as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. The context of this claim encompasses the user manually performing the prediction optimization and integration. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Step 2A Prong 2: This judicial exception is not integrated into a practical application. The only additional limitations are those inherited from dependency on claim 1 which are discussed above.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of reading and storing information in memory is considered to be insignificant extra-solution activity in Step 2A Prong 2, and thus it is re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. The court decisions cited in MPEP 2106.05(d)(II) indicate that merely “storing and retrieving information in memory” is a well-understood, routine, conventional function when it is claimed in a merely generic manner (as it is in the present claim). Thereby, a conclusion that the claimed storing step is well-understood, routine, conventional activity is supported under Berkheimer. The claim is not patent eligible. 

Allowable Subject Matter
Claims 1-11 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 101 set forth in this Office action. As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with. See 37 CFR 1.111(b) and MPEP § 707.07(a). 
Panagiotis et al (US20090157649A1) hereinafter Panagiotis is the best prior art. This reference distinctly discloses: “A method for generating a set of shape descriptors             
                {
                
                    →
                    
                        
                            
                                f
                            
                            
                                s
                            
                        
                    
                
                ,
                 
                s
                =
                1
                ,
                 
                …
                ,
                 
                
                    
                        N
                    
                    
                        s
                    
                
                }
            
         for a set of two- or three-dimensional geometric shapes” in order to arrive at an unified efficient low dimensional representation of the complete set of shapes to enable memory and disk efficient storage, indexing, referencing, and making the complete set available for further processing, comprising the following steps:” ([0015] “The present invention provides a method for representing 3D polygonal models using a novel hybrid 3D shape descriptor. The present invention also uses the novel hybrid 3D shape descriptor for the purpose of content-based search of generic 3D models from large datasets.”) assigning the calculated feature descriptor fs(n,m) to an M ∙ N dimensional vector of features as the shape descriptor             
                
                    
                        f
                    
                    →
                
            
         according to             
                
                    
                        
                            
                                f
                            
                            →
                        
                    
                    
                        s
                    
                
                =
                
                    
                        
                            
                                
                                    
                                        f
                                    
                                    
                                        s
                                    
                                
                                
                                    
                                        n
                                        =
                                        1
                                        ,
                                         
                                        m
                                        =
                                        1
                                    
                                
                                ,
                                
                                    
                                        f
                                    
                                    
                                        s
                                    
                                
                                
                                    
                                        n
                                        =
                                        1
                                        ,
                                         
                                        m
                                        =
                                        2
                                    
                                
                                ,
                                …
                                ,
                                
                                    
                                        f
                                    
                                    
                                        s
                                    
                                
                                
                                    
                                        n
                                        =
                                        n
                                        ,
                                         
                                        m
                                        =
                                        m
                                    
                                
                            
                        
                    
                    
                        T
                    
                
            
        ” ([0032] “For the purpose of content-based search of 3D models, a 3D model is represented using a corresponding signature, i.e. a feature vector, which is called a shape descriptor. A shape descriptor describes the characteristics of a 3D model by a set of features which are represented by numerical values.”) 
The reference does not teach: 
“reading a set             
                
                    
                        
                            →
                            
                                
                                    
                                        R
                                    
                                    
                                        n
                                    
                                
                            
                        
                    
                
            
         of N feature locations having a distance from the shape where             
                
                    →
                    
                        
                            
                                R
                            
                            
                                n
                            
                        
                    
                
            
         is the position vector of the feature locations having the length Rn = |Rn| and n = 1,..., N” “reading a set {Km} of M wave numbers, where m = 1, ..., M” “Reading y ∈ R, which is a parameter controlling degree of locality of the features” “For each shape s calculating for each of the N feature locations and M wave numbers K,, a feature descriptor fs(n,m) according to the rule” 
            
                
                    
                        f
                    
                    
                        s
                    
                
                
                    
                        n
                        ,
                        m
                    
                
                =
                 
                
                    
                        (
                        
                            
                                
                                    
                                        
                                            
                                                
                                                    →
                                                    
                                                        
                                                            
                                                                R
                                                            
                                                            
                                                                n
                                                            
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                            
                            
                                α
                            
                        
                        )
                    
                    
                        γ
                    
                
                
                    
                        e
                    
                    
                        -
                        i
                        
                            
                                k
                            
                            
                                m
                            
                        
                        
                            
                                R
                            
                            
                                n
                            
                        
                    
                
                C
                
                    
                        ∫
                        
                            s
                            h
                            a
                            p
                            e
                             
                            s
                        
                        
                    
                    
                        
                            
                                d
                            
                            
                                3
                            
                        
                        
                            →
                            
                                s
                            
                        
                        
                            
                                
                                    
                                        e
                                    
                                    
                                        i
                                        
                                            
                                                k
                                            
                                            
                                                m
                                            
                                        
                                        |
                                        |
                                        
                                            →
                                            
                                                s
                                            
                                        
                                        -
                                        
                                            →
                                            
                                                
                                                    
                                                        R
                                                    
                                                    
                                                        n
                                                    
                                                
                                            
                                        
                                         
                                         
                                        |
                                        
                                            
                                                
                                                    
                                                        ​
                                                    
                                                
                                            
                                            
                                                2
                                            
                                        
                                    
                                
                            
                            
                                
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            
                                                                
                                                                    
                                                                        
                                                                            →
                                                                            
                                                                                s
                                                                            
                                                                        
                                                                        -
                                                                        
                                                                            →
                                                                            
                                                                                
                                                                                    
                                                                                        R
                                                                                    
                                                                                    
                                                                                        n
                                                                                    
                                                                                
                                                                            
                                                                        
                                                                    
                                                                
                                                            
                                                        
                                                    
                                                    
                                                        α
                                                    
                                                
                                            
                                        
                                    
                                    
                                        γ
                                    
                                
                            
                        
                    
                
            
        
“Where the integral is summing all contributions from each point of the shape s,             
                
                    →
                    
                        s
                    
                
            
         is a position vector of points of the shape,“i is the imaginary unit,”             
                |
                |
                
                    →
                    
                        x
                    
                
                |
                
                    
                        
                            
                                ​
                            
                        
                    
                    
                        α
                    
                
                 
                =
                
                    
                        
                            
                                
                                    ∑
                                    
                                        i
                                        
                                            
                                                
                                                    
                                                        
                                                            
                                                                x
                                                            
                                                            
                                                                i
                                                            
                                                        
                                                    
                                                
                                            
                                            
                                                α
                                            
                                        
                                    
                                
                            
                        
                    
                    
                        
                            
                                1
                            
                            
                                α
                            
                        
                    
                
                 
            
         Is the L, norm of the vector             
                
                    →
                    
                        x
                    
                
            
         and C is a normalization constant which can be chosen either C =1 or to normalize the feature to the absolute volume or surface area of the shape:
            
                c
                =
                1
                
                    
                        ∫
                        
                            s
                            h
                            a
                            p
                            e
                             
                            s
                        
                        
                    
                    
                        
                            
                                d
                            
                            
                                3
                            
                        
                        
                            →
                            
                                S
                            
                        
                    
                
            
        
The reference discloses the following concepts that are similar to the limitations not taught. [0018] “In another aspect of the present invention, prior to feature extraction, the model is pose-normalized by normalizing its translation, rotation and scale characteristics. To address the rotation normalization issue, two alternative alignment techniques are used in order to consider both the surface area distribution and the surface orientation distribution of the models.” This normalization procedure is similar to the normalization preformed in the application. 

[0009] “In the second category, shape descriptors are extracted from the 3D shape-geometry of the 3D model”, [0054] “The representation of a 3D model as a set of spherical functions is similar to projecting approximately equidistant parts of the 3D model to concentric spheres of increasing radius.” [0066] “The hybrid 3D shape descriptor consists of two sets of hybrid (2D and 3D) features which are computed for each pose normalized versions of the 3D model” The shape descriptors used in the reference perform a similar function to those described in the application and are also calculated using spherical functions but fall short of reading on the specific rule for calculation offered in the claims of the application.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TROY A MAUST whose telephone number is (571)272-1931. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on (571) 272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/T.A.M./Examiner, Art Unit 2148                                                                                                                                                                                                        
/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2148